Galbraith, J.
This is an appeal from a judgment rendered by the district court, affirming the judgment of the probate court of Custer county, whereby the appellant was adjudged to pay a penalty of $50 for the violation of “An act to provide for licensing commercial travelers,” appi^ved July 22, 1879. *325The facts agreed upon were as follows: That the defendant Farnsworth was at the time hereinafter mentioned a commercial traveler in the employ of Auerbach, Finch & Van Slick, dry goods merchants, doing business in the city of St. Paul, state of Minnesota. That on or about the llth day óf June, 1882, at Miles City, county of Custer and territory of Montana, the said Farnsworth, as such commercial traveler in the employ of the firm aforesaid, did offer to sell, and did sell, goods, waives and merchandise, similar to certain samples, which he then and there had and carried, to be delivered at a future time, and without having first obtained a license therefor. That this appeal is properly in court, and is brought to test the constitutionality of the act of the legislature approved July 22, 1879.
The question of the validity of the above act of the legislature under a similiar state of facts was considered and determined at the present term of this court in the case of Territory v. Farnsworth, ante, p. 303.
Judgment affirmed, with costs.